                                            Case 3:20-cv-05140-JD Document 14 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TREVON MALIK COLLINS,                                Case No. 20-cv-05140-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     CERBAS,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This is a civil rights case filed pro se by a detainee. In the initial review order, the Court

                                  14   found that plaintiff had failed to state a claim and dismissed the complaint with leave to amend

                                  15   after discussing the deficiencies of the complaint. Plaintiff was provided an extension, yet the

                                  16   time to amend has passed and plaintiff has not filed an amended complaint or otherwise

                                  17   communicated with the Court. This case is DISMISSED with prejudice for the reasons set forth

                                  18   in the prior order.

                                  19           IT IS SO ORDERED.

                                  20   Dated: February 5, 2021

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
